DISMISS and Opinion Filed March 12, 2020




                                   S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00013-CR

                  SEBASTIAN CARLOS ROMAN, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 397th Judicial District Court
                           Grayson County, Texas
                   Trial Court Cause No. 071029 - Count 3

                        MEMORANDUM OPINION
                  Before Justices Schenck, Osborne, and Reichek
                           Opinion by Justice Osborne
      Sebastian Carlos Roman filed his notice of appeal on January 2, 2020. The

clerk’s record shows that although appellant was indicted on three counts, the jury

did not find him guilty of count 3, aggravated assault with a deadly weapon. In fact,

the judgment states “Judgment not reached.”

      Appeals in criminal cases are permitted only when they are specifically

authorized by statute. State ex rel. Lykos v. Fine, 330 S.W.3d 904, 915 (Tex. Crim.

App. 2011); Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008).

Generally, a criminal defendant may only appeal from a final judgment. See State v.
Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990). A “final judgment” is a

“final judgment of conviction,” which is defined in the code of criminal procedure

as “the written declaration of the court signed by the trial judge and entered of record

showing the conviction or acquittal of the defendant.” Raley v. State, 441 S.W.3d
647, 650 (Tex. App.—Houston [1st Dist.] 2014, pet ref’d); TEX. CODE CRIM. PROC.

ANN. art. 42.01, § 1. Here, appellant was not convicted of count 3, and there is no

judgment. Under these circumstances, we conclude we have no jurisdiction.

      We dismiss the appeal.




      .                                     /Leslie Osborne/
                                            LESLIE OSBORNE
                                            JUSTICE



Do Not Publish
Tex. R. App. P. 47.2(b)
200013F.U05




                                          –2–
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

SEBASTIAN CARLOS ROMAN,                    On Appeal from the 397th Judicial
Appellant                                  District Court, Grayson County,
                                           Texas
No. 05-20-00013-CR        V.               Trial Court Cause No. 071029 Ct 3.
                                           Opinion delivered by Justice
THE STATE OF TEXAS, Appellee               Osborne, Justices Schenck and
                                           Reichek participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered March 12, 2020




                                     –3–